DETAILED ACTION
This Office Action is in response to Amendment filed 12 April 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troyansky et al., U.S. Patent app. Pub. 2004/0189682, hereinafter referred to as “Troyansky”, in view of Isman et al., U.S. Patent App. Pub. 2017/0351494, hereinafter .

Referring to claim 1, Troyansky discloses a method for digital text including unprintable characters (See Troyansky, paragraphs 0011, 0016, and 0021).  This is interpreted as a computer-implemented method for problematic characters comprising.
	Troyansky discloses modified version of the digital text that includes replacement of characters (See Troyansky, paragraphs 0016, 0023 and 0079).  This is interpreted as generate a replacement file that resolves a problem of a problematic file by.
Troyansky discloses identifying modifications to be performed of the digital text (See Troyansky, paragraph 0076).  This is interpreted as identifying the problematic file.
Troyansky discloses versions of the modified digital text and identifying the recipient of the text (See Troyansky, paragraph 0078, 0091, and 0092).  This is interpreted as identifying the replacement file.
Troyansky discloses selecting the modification to form the copy of the digital text that includes replacing unprintable characters (See Troyansky, paragraphs 0023 and 0079).  This is interpreted as providing an input that specifies a problematic character and a replacement character.
Troyansky discloses a version generator which produces the different version copy of the digital text (See Troyansky, paragraph 0277).  This is interpreted as generating the replacement file.
Troyansky does not disclose “configuring a sort utility of an operating system to”, “providing an input to the sort utility” and “by executing the configured sort utility”.   
Isman discloses a database system with files and a sort component, wherein the sort component is connected to replicate component and a reformat component to create copies and make changes to data records (See Isman, paragraph 0036).
Friman discloses removing unprintable characters from mainframe files and the mainframe file being a database (See Friman, paragraphs 0033 and 0046).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the modification of digital text to replace unprintable characters of Troyansky with the sort component that provides replicating and reformatting of Isman and database file with unprintable characters of Friman.  This would have been obvious to do because it makes sure the data of records meets predetermined criteria (See Isman, paragraph 0036) and it allows for a searchable database (See Friman, paragraph 0034).

Referring to claim 2, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 1) including Troyansky discloses the character is an unprintable character (See Troyansky, paragraph 0021 and 0023).  This is interpreted as wherein the problem causes an error associated with attempting to print the problematic character.

Referring to claim 3, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 1) including Isman discloses including the size of the data item (See Isman, paragraph 0037).  This is interpreted as wherein the input to the sort utility specifies a record size for the problematic file that is larger than 80 characters.

Referring to claim 4, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 1) including Isman discloses replicating a copy of the document (See Isman, paragraph 0036) and Troyansky discloses versioned copies (See Troyansky, paragraph 0277).  This is interpreted as wherein the configured sort utility: copies the problematic file to the replacement file.
Troyansky discloses replacing unprintable characters and making a plurality of modifications (See Troyansky, paragraphs 0023 and 0076).  This is interpreted as replaces a plurality of problematic characters in the problematic file with the replacement character in the replacement file.

Referring to claim 5, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 1) including Troyansky discloses removing but not replacing the unprintable character (See Troyansky, paragraph 0021).  This is interpreted as further comprising specifying a column of a record of the problematic file that the configured sort utility copies to the replacement file without replacing the problematic character.

Referring to claim 6, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 1) including Troyansky discloses replacing unprintable 

Referring to claim 7, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 6)  including Troyansky discloses replacing unprintable characters and making a plurality of modifications with different combinations (See Troyansky, paragraphs 0023, 0076, and 0079).  This is interpreted as wherein: the input to the sort utility specifies an additional replacement character; and the configured sort utility replaces a plurality of additional problematic characters in the problematic file with the additional replacement character in the replacement file.

Referring to claim 8, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 1) including the digital content being distributed by FTP (See Troyansky, paragraph 0002).  This is interpreted as further comprising performing a file transfer protocol (FTP) of the replacement file as a replacement for the problematic file.

Referring to claim 9, Troyansky discloses a method for digital text including unprintable characters (See Troyansky, paragraphs 0011, 0016, and 0021).  Troyansky discloses software executing on computer hardware (See Troyansky, paragraphs 0140-0147 and 0297).  This is interpreted as a computer program product comprising 
Troyansky discloses modified version of the digital text that includes replacement of characters (See Troyansky, paragraphs 0016, 0023 and 0079).  This is interpreted as generate a replacement file that resolves a problem of a problematic file by.
Troyansky discloses identifying modifications to be performed of the digital text (See Troyansky, paragraph 0076).  This is interpreted as identifying the problematic file.
Troyansky discloses versions of the modified digital text and identifying the recipient of the text (See Troyansky, paragraph 0078, 0091, and 0092).  This is interpreted as identifying the replacement file.
Troyansky discloses selecting the modification to form the copy of the digital text that includes replacing unprintable characters (See Troyansky, paragraphs 0023 and 0079).  This is interpreted as providing an input that specifies a problematic character and a replacement character.
Troyansky discloses a version generator which produces the different version copy of the digital text (See Troyansky, paragraph 0277).  This is interpreted as generating the replacement file.
Troyansky does not disclose “configuring a sort utility of an operating system to”, “providing an input to the sort utility” and “by executing the configured sort utility”.   Troyansky also does not disclose wherein the problematic file comprises a database.  
Isman discloses a database system with files and a sort component, wherein the sort component is connected to replicate component and a reformat component to create copies and make changes to data records (See Isman, paragraph 0036).
Friman discloses removing unprintable characters from mainframe files and the mainframe file being a database (See Friman, paragraphs 0033 and 0046).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the modification of digital text to replace unprintable characters of Troyansky with the sort component that provides replicating and reformatting of Isman and database file with unprintable characters of Friman.  This would have been obvious to do because it makes sure the data of records meets predetermined criteria (See Isman, paragraph 0036) and it allows for a searchable database (See Friman, paragraph 0034).

Referring to claim 10, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 9) including Troyansky discloses the character is an unprintable character (See Troyansky, paragraph 0021 and 0023).  This is interpreted as wherein the problem causes an error associated with attempting to print the problematic character.

Referring to claim 11, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 9) including Isman discloses including the size of the data item 

Referring to claim 12, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 9) including Isman discloses replicating a copy of the document (See Isman, paragraph 0036) and Troyansky discloses versioned copies (See Troyansky, paragraph 0277).  This is interpreted as wherein the configured sort utility: copies the problematic file to the replacement file.
Troyansky discloses replacing unprintable characters and making a plurality of modifications (See Troyansky, paragraphs 0023 and 0076).  This is interpreted as replaces a plurality of problematic characters in the problematic file with the replacement character in the replacement file.

Referring to claim 13, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 9) including Troyansky discloses removing but not replacing the unprintable character (See Troyansky, paragraph 0021).  This is interpreted as the method further comprising specifying a column of a record of the problematic file that the configured sort utility copies to the replacement file without replacing the problematic character.

Referring to claim 14, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 9) including Troyansky discloses replacing unprintable characters and making a plurality of modifications (See Troyansky, paragraphs 0023 

Referring to claim 15, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 14)  including Troyansky discloses replacing unprintable characters and making a plurality of modifications with different combinations (See Troyansky, paragraphs 0023, 0076, and 0079).  This is interpreted as wherein: the input to the sort utility specifies an additional replacement character; and the configured sort utility replaces a plurality of additional problematic characters in the problematic file with the additional replacement character in the replacement file.

Referring to claim 16, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 9) including the digital content being distributed by FTP (See Troyansky, paragraph 0002).  This is interpreted as the method further comprising performing a file transfer protocol (FTP) of the replacement file as a replacement for the problematic file.

Referring to claim 17, Troyansky discloses a method for digital text including unprintable characters (See Troyansky, paragraphs 0011, 0016, and 0021).  Troyansky discloses system with software executing on computer hardware (See Troyansky, paragraphs 0140-0147 and 0297).  This is interpreted as a system comprising: a 
Troyansky discloses modified version of the digital text that includes replacement of characters (See Troyansky, paragraphs 0016, 0023 and 0079).  This is interpreted as generate a replacement file that resolves a problem of a problematic file.
Troyansky discloses the character is an unprintable character (See Troyansky, paragraph 0021 and 0023).  This is interpreted as wherein the problem causes an error associated with attempting to print a problematic character, by.
Troyansky discloses identifying modifications to be performed of the digital text (See Troyansky, paragraph 0076).  This is interpreted as identifying the problematic file.
Troyansky discloses versions of the modified digital text and identifying the recipient of the text (See Troyansky, paragraph 0078, 0091, and 0092).  This is interpreted as identifying the replacement file.
Troyansky discloses selecting the modification to form the copy of the digital text that includes replacing unprintable characters (See Troyansky, paragraphs 0023 and 0079).  This is interpreted as providing an input that specifies the problematic character and a replacement character.
Troyansky discloses a version generator which produces the different version copy of the digital text (See Troyansky, paragraph 0277).  This is interpreted as generating the replacement file.
Troyansky does not disclose “configuring a sort utility of an operating system to”, “providing an input to the sort utility” and “by executing the configured sort utility”.   
Isman discloses a database system with files and a sort component, wherein the sort component is connected to replicate component and a reformat component to create copies and make changes to data records (See Isman, paragraph 0036).
Friman discloses removing unprintable characters from mainframe files and the mainframe file being a database (See Friman, paragraphs 0033 and 0046).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the modification of digital text to replace unprintable characters of Troyansky with the sort component that provides replicating and reformatting of Isman and database file with unprintable characters of Friman.  This would have been obvious to do because it makes sure the data of records meets predetermined criteria (See Isman, paragraph 0036) and it allows for a searchable database (See Friman, paragraph 0034).

Referring to claim 18, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 17) including Isman discloses replicating a copy of the document (See Isman, paragraph 0036) and Troyansky discloses versioned copies (See Troyansky, paragraph 0277).  This is interpreted as wherein the configured sort utility: copies the problematic file to the replacement file.
Troyansky discloses replacing unprintable characters and making a plurality of modifications (See Troyansky, paragraphs 0023 and 0076).  This is interpreted as 

Referring to claim 19, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 17) including Troyansky discloses removing but not replacing the unprintable character (See Troyansky, paragraph 0021).  This is interpreted as the method further comprising specifying a column of a record of the problematic file that the configured sort utility copies to the replacement file without replacing the problematic character.

Referring to claim 20, Troyansky, Isman, and Friman disclose all the limitations (See rejection of claim 17) including the digital content being distributed by FTP (See Troyansky, paragraph 0002).  This is interpreted as the method further comprising performing a file transfer protocol (FTP) of the replacement file as a replacement for the problematic file.

Response to Arguments
Applicant’s arguments, see pages 6-7 of amendment, filed 12 April 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new found prior art, see above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        June 3, 2021